DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 22, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hind et al. (US 3,385,303).
Regarding claim 16, 19, 22, and 26, Hind teaches a method of making a nicotine containing sheet, comprising: 
combining a source of nicotine salt having a cellulose content of less than about 5% by weight on a dry weight basis with a separate source of fibrous material (preparing a tobacco product from bright tobacco stems, by treating the bright tobacco stems to remove the calcium and magnesium cross links from the pectinaceous material contained therein, without deleteriously affecting the fibrous nature of the cellulose and hemi-cellulose in the tobacco being treated; col. 1 lines 45-50) having a nicotine salt content of less than about 5% by weight on a dry weight basis to form a mixture and the source of nicotine salt comprises one or more monoprotic nicotine salts (Nicotine free nicotine, or as a salt, such as the malate, citrate or hydrochloride 1.0-3.0%; col. 7-11);
drying the mixture to form a sheet (the treated stems may then be pressed, or otherwise treated to remove the treating solution, air dried or dried in an Oven or the like, and ground to substantially uniform size, generally from about -50 to -200 mesh in size; col. 2 line 36-41);
wherein the combining comprises combining sugar with the source of nicotine salt and the separate source of fibrous material to form the mixture (sugar, invert sugar, dextrose, fructose, or Sucrose 5.0-20.0%; col. 2 lines 69-70);
wherein the combining comprises combining an aerosol former (A humectant, for example, glycerine, tri ethylene glycol, butylene glycol or propylene glycol 0.75-10.0% col. 2 lines 66-68) with the source of nicotine salt and the separate source of fibrous material to form the mixture.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 20, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) as applied to claim 16 above, and further in view of Kobari et al. (3,718,153).
Regarding claim 17 and 23, Hind does not explicitly disclose the source of nicotine salt comprises one or more nicotine salts of monoprotic carboxylic acids selected from the group consisting of acetic acid, benzoic acid, gallic acid, lactic acid, lauric acid, levulinic acid, palmitic acid, pyruvic acid, sorbic acid, and stearic acid and wherein the sugar comprises mannitol, sorbitol, or a combination thereof. However Kobari discloses a sheet-like material for smoking which includes inorganic substances such as potassium chloride, calcium chloride, potassium nitrate, sucrose, glucose, fructose and mannose, 2,4-dichlorophenoxy-acetic acid col. 2 lines 50-69 and the moist powder obtained was mixed uniformly with 3 g. of sorbitol col. 8 lines 18-19. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to optimized the process of Hind in view Kobari because it has been held that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).
Regarding claim 18 and 20, Hind teaches a process producing from bright tobacco stems or other tobacco sources contains substantially all of the cellulose hemi-cellulose and 
Regarding claim 24-25, Hind does not explicitly disclose comprises combining a binders selected from the group consisting of guar gum, xanthan gum, and gum arabic with the source of nicotine salt and the separate source of fibrous material to form the mixture. However Kobari discloses that the dried weight of the tobacco leaf substances mentioned hereinbelow) of a cellulose derivative such as methylcellulose, carboxymethylcellulose, or natural gums such as guar gum, gum arabic, as a binder (col. 4 lines 65-68). Therefore it would have been obvious 
Regarding claim 28, Hind in view of Kobari whereinafter modified Hind discloses casting the mixture onto a support surface prior to the drying(sheet-like material by being passed through the mixing rolls 6 and extruding rolls 7, and after being dried; col. 7 lines 26-30).
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) and Kobari et al. (3,718,153) as applied to claim 20 above, and further in view of Griscik (US 2014/0261504).
Regarding claim 21, modified Hind does not explicitly teach cellulose powder has an average particle size of less than about 60 microns. However Griscik also directed to a smokeless tobacco article discloses a tobacco particles can include cellulose [0062] and smokeless tobacco article can comprise tobacco granules, powder, or flakes having an average tobacco particle diameter or width of about 20 microns to about 100 microns [0028]. Griscik further teaches the size of the tobacco and polymer particles can affect the texture of the resulting smokeless tobacco article [0030]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of modified Hind in view of Griscik to include tobacco particles with particle size of less than 60 microns because it has been combining prior art elements according . 
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) as applied to claim 16 above, and further in view of Gindrat (US 2014/0166032).
Regarding claim 29-30, Hind does not explicitly disclose gathering the sheet transversely relative to a longitudinal axis thereof; circumscribing the gathered sheet with a wrapper to form a rod, severing the rod into a plurality of discrete aerosol-generating rods and crimping the sheet prior to the gathering. However Gindrat teaches a rod for use in a smoking article is provided, the rod including a gathered sheet of homogenised tobacco material circumscribed by a wrapper, circumscribing the gathered continuous sheet with a wrapper to form a continuous rod; and severing the continuous rod into a plurality of discrete rods. The sheet is preferably crimped or otherwise textured (abstract). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the sheet of Hind to correspond with that of the claimed invention in order for the sheet to exhibit lower weight standard deviations than rods with shreds of tobacco material [0014].
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) as applied to claim 16 above, and further in view of Mei et al. (US 2016/0106143).
Regarding claim 27, Hind is silent to the drying the mixture at a temperature of between about 100°C and about 170°C for at least about 2 minutes. However Mei discloses producing reconstituted tobacco sheet via dry paper-making comprising sheets go into the drying box to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/JENNIFER A KESSIE/
Examiner, Art Unit 1747           

/ERIC YAARY/Examiner, Art Unit 1747